DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. This is the initial office action that has been issued in
response to patent application 16/506,658, filed on 07/09/2019.
Claims 1-20 as originally filed, are currently pending and have
been considered below. Claim 1 is an independent claim.

Information Disclosure Statement
3. The information disclosure statement (IDS’s) submitted on 07/09/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Priority 
4. The application claims priority of provisional application PRO 62/695,538 filed on 07/09/2018.
Specification
5. The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


Claim Analysis 35 USC § 112(f)
6. The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
 	 This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:  “configured to” claims 1, 8, 10-16 and 18.
  	Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 
 If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
7. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-2, 4, 8, 10-16 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 

Claim 1 recites “receiving at least a secret generator”. Claim 1 further recites “receiving a device identifier”.
Claim 2 recites “fabricating a secret generator”.
Claim 4 recites “fabrication of a circuit element denatured by probing”.
Claim 15 recites “receiving a verification information circuit”
	
Thus the antecedent basis issues as discussed about in claims 1-2, 4 and 15 make the claim incomprehensible. Thus claims discussed above are vague and indefinite. 

Claims 1, 8, 10-16 and 18 recite phrases “configured to generate a module-specific secret”, “configured to produce at least an output”, “ configured to output a plurality of bits” “ configured to perform the secure proof using a challenge-response protocol” “configured to perform the secure proof using a digital signature”, “configured to perform the secure proof using a direct anonymous authentication protocol”, “configured to extract a private key”,  “configured to generate verification information”, “ configured to generate a public key associated ”  which is limitation that invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
Claims 1, 8, 10-16 and 18 uses the phrases “configured” term coupled with functional language. It is unclear whether the recited structure, material, or acts are sufficient for performing the claimed function since such structure (which includes an algorithm for performing the claimed function), material or acts is/are not clearly present in the drawings (e.g.  flowcharts, block diagrams) and specification. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claims 1-2, 4 and 14 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.



Claim Rejections - 35 USC § 102
8. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

9. Claims 1-6, 8-11 and 13-20 are rejected under pre AIA  35 U.S.C 102 as being anticipated by Handschuh (US 2013/0051552 A1)

10. Regarding Claim 1, Handschuh discloses, a method of manufacturing a secure computing hardware apparatus, the method comprising: receiving at least a secret generator, wherein the secret generator is configured to generate a module-specific Handschuh, ¶[0024], identification may be cryptographically linked to the first cryptographic key, for example by signing the identification and storing the signature. A public key which corresponds to the private key and which may be derived after or during the key generation may be uploaded off the computing device, e.g., to a server. This allows later verification of the identification. In this way the identifying properties of the passport are linked to the hardware of the passport. This makes counterfeiting of a computing device storing data, e.g. of electronic passports storing identification, harder.¶[0026], key generator for generating the first cryptographic key may generate an RSA private key. Storing the prime numbers is possible by storing the so-called secret or private exponent. ¶[0160], The secret key may be derived from this original information and will always be identical for a given device.); receiving a device identifier, wherein the device identifier is configured to produce at least an output comprising a secure proof of the module-specific secret (Handschuh, ¶[0107], output of a particular PUF for an input can therefore only be obtained using the particular physical system underlying the particular PUF. Possession of a challenge-response pair is a proof that at some point the challenge was offered to the unique physical system that underlies the PUF.  Because of this property, i.e., the property that challenge-response pairs are coupled to a unique physical device, a PUF is called unclonable. By equipping a device with a PUF, the device also becomes unclonable.); and communicatively connecting the device identifier to the secret generator, wherein communicatively connecting the device identifier to the at least a secret generator further comprises: manufacturing a state machine having at least an input and at least an output (Handschuh, ¶[0114], The butterfly PUF is also able to extract secrets from the complex physical characteristics of the integrated circuits on which it is implemented. ¶[0134], Connected to seed derivation module 115 or possibly directly with physically unclonable function 150 is a key generator 110. ¶[0134], There is a direct link between the physical hardware of computing device 100 and the first cryptographic key. This improves the non-repudiation properties. If a signature was made with a first cryptographic key produced with a deterministic seed derivation module 115 and key generator 110 and one has access to the computing device 100, and possibly to the helper data which was used by physically unclonable function 150, then it is hard to deny that this signature was indeed made by this computing device ¶[0136], The PUF allows extracting the second cryptographic key for use in, e.g., symmetric cryptography from the entropy contained in a device. This secret may also be used as a seed value. The computing device 100 may use that seed as a basis for private/public key generation.), wherein the state machine is in a first state representing a non-provisioned circuit wherein the at least an input does not connect to the at least an output (Handschuh, ¶[0043], In an embodiment, the storage is external to the computing device and connectable to the computing device. This has as an advantage that the computing device only obtains access to the first cryptographic key when it later obtains the encrypted version. If any other cryptographic device obtains the encrypted first cryptographic key it would be unusable for it, since that device does not have access to the PUF needed to derive the correct second cryptographic key. This mechanism may be used to unlock functionality on the computing device. ¶[0104], the physical system, to such an extent, that it is unfeasible to obtain the output, without having had physical access to the physical system, and that it is unfeasible to reproduce the physical system.); connecting the at least an input to the at least a secret generator device (Handschuh, ¶[0107], Since the interaction between a stimulus and the physical system cannot be predicted without access to the system, the PUF is hard to characterize and to model. The output of a particular PUF for an input can therefore only be obtained using the particular physical system underlying the particular PUF. Possession of a challenge-response pair is a proof that at some point the  ); connecting the at least an output to the device identifier(Handschuh, ¶[0134], Note that the first cryptographic key depends on the seed which depends on the output of physically unclonable function 150 which depends on random physical variations in hardware making up physically unclonable function 150. Preferably, key generator 110 uses a deterministic algorithm so that the same first cryptographic key would be produced if the same output were to be forwarded to seed derivation module); and converting the state machine to a second state representing a provisioned circuit, wherein the at least an input is connected to the at least an output (Handschuh, ¶[0104], A Physical Unclonable Function (PUF) is a function which is embodied as a physical system, in such a way that an output of the function for an input is obtained by offering the input to the physical system in the form of a stimulus, and mapping the behavior that occurs as a result of an interaction between the stimulus and the physical system to an output, ¶[0109], One advantage of PUFs is that they inherently possess tamper resistant qualities: disassembling the PUF to observe its working, will also disturb the random elements and therefore also disturb the way inputs are mapped to outputs. ¶[0134], Note that the first cryptographic key depends on the seed which depends on the output of physically unclonable function 150 which depends on random physical variations in hardware making up physically unclonable function 150. Preferably, key generator 110 uses a deterministic algorithm so that the same first cryptographic key would be produced if the same output were to be forwarded to seed derivation module 115.).

11. Regarding Claim 2, Handschuh teaches the method of claim 1, wherein receiving the at least a secret generator further comprises fabricating the secret generator ( Handschuh, ¶[0024],  public key which corresponds to the private key and which may be derived after or during the key generation may be uploaded off the computing device, e.g., to a server. ¶[0026], The key generator for generating the first cryptographic key may generate an RSA private key. ¶[0145], The enrollment phase may be in a secure location, e.g., the manufacturing plant or programming location of computing device 100. The enrollment phase may also be in the field. The generation of the first cryptographic key needs to be done only once, and does not need to be repeated. ¶[0160], The secret key may be derived from this original information and will always be identical for a given device. The secret key may also be derived from the code word.).

12. Regarding Claim 3, Handschuh teaches the method of claim 2, wherein fabrication of the at least a secret generator further Handschuh, ¶[0104], A Physical Unclonable Function (PUF) is a function which is embodied as a physical system, in such a way that an output of the function for an input is obtained by offering the input to the physical system in the form of a stimulus, and mapping the behavior that occurs as a result of an interaction between the stimulus and the physical system to an output, ¶[0113], Other examples, of volatile memory elements showing PUF behavior are a flip-flop and a latch. At start up, a flip-flop, such as may be included in an integrated circuit, will be filled with a random value.).

13. Regarding Claim 4, Handschuh teaches the method of claim 3, wherein fabrication of at least a non-analyzable circuit element further comprises fabrication of a circuit element denatured by probing (Handschuh, ¶[0109], One advantage of PUFs is that they inherently possess tamper resistant qualities: disassembling the PUF to observe its working, will also disturb the random elements and therefore also disturb the way inputs are mapped to outputs). 

14. Regarding Claim 5, Handschuh teaches the method of claim 3, wherein fabrication of at least a non-analyzable circuit element includes fabrication of at least a circuit element having an Handschuh, ¶[0109], One advantage of PUFs is that they inherently possess tamper resistant qualities: disassembling the PUF to observe its working, will also disturb the random elements and therefore also disturb the way inputs are mapped to outputs ¶[0113],of volatile memory elements showing PUF behavior are a flip-flop and a latch. At start up, a flip-flop, such as may be included in an integrated circuit, will be filled with a random value. The random value depends on the precise way the flip-flop is constructed. A slight alteration in the configuration of the various components that construct the flip-flop may alter the random value.).

15. Regarding Claim 6, Handschuh teaches the method of claim 3, wherein fabrication of at least a non-analyzable circuit element further comprises fabrication of an element that performs a physically unclonable function (Handschuh, ¶[0113],of volatile memory elements showing PUF behavior are a flip-flop and a latch. At start up, a flip-flop, such as may be included in an integrated circuit, will be filled with a random value. The random value depends on the precise way the flip-flop is constructed. A slight alteration in the configuration of the various components that construct the flip-flop may alter the random value. ¶[0146], During the enrollment phase, physically unclonable function 150 produces an output. The output is typically processed in physically unclonable function 150 to ensure that it can be reproduced reliably later as a further output. For example, physically unclonable function 150 may internally perform a measurement, e.g., reading out the start-up values of an SRAM.).

16. Regarding Claim 8, Handschuh teaches the method of claim 1, wherein the secret generator is further configured to output a plurality of bits as a function of the module-specific secret (Handschuh, ¶[0024], An identification may be cryptographically linked to the first cryptographic key, for example by signing the identification and storing the signature. A public key which corresponds to the private key and which may be derived after or during the key generation may be uploaded off the computing device, e.g., to a server. ¶[0026], The key generator may also compute alternative representations of the private key. ¶[0160], The secret key may be derived from this original information and will always be identical for a given device.).

17. Regarding Claim 9, Handschuh teaches the method of claim 1, wherein the at least a secret generator further comprises at least a first secret generator having at least a first secret share of the module- specific secret and at least a second Handshuh, ¶[0024], A public key which corresponds to the private key and which may be derived after or during the key generation may be uploaded off the computing device, e.g., to a server. This allows later verification of the identification.¶[0025], During the enrollment also so-called helper data may be generated   ¶[0026], The key generator for generating the first cryptographic key may generate an RSA private key. The key generator may also generate the corresponding public key. The key generator may also compute alternative representations of the private key. ¶[0134]. Key generator 110 is configured to produce a first cryptographic key. For example, the key generator 110 uses a key generation algorithm, to generate an RSA key. Below is a more detailed algorithm how RSA keys can be generated.).

18. Regarding Claim 10, Handschuh teaches the method of claim 1, wherein the device identifier is further configured to perform the secure proof using a challenge-response protocol (Handschuh, ¶[0104], A Physical Unclonable Function (PUF) is a function which is embodied as a physical system, in such a way that an output of the function for an input is obtained by offering the input to the physical system ¶[0105], Conventionally, an input or stimulus that a PUF accepts is called a ‘challenge’. The output of a PUF, that is, the behavior the PUF exhibits after interaction with the stimulus, is called a ‘response’. A pair comprising a challenge and the corresponding response of a PUF is called a challenge-response pair. ¶[0106], It would be most preferable, if a PUF when evaluated multiple times for the same challenge would produce multiple responses which are all equal. ¶[0107], The output of a particular PUF for an input can therefore only be obtained using the particular physical system underlying the particular PUF. Possession of a challenge-response pair is a proof that at some point the challenge was offered to the unique physical system that underlies the PUF. Because of this property, i.e., the property that challenge-response pairs are coupled to a unique physical device).

19. Regarding Claim 11, Handschuh teaches the method of claim 1, wherein the device identifier is further configured to perform the secure proof using a digital signature (Handschuh, ¶[0024], An identification may be cryptographically linked to the first cryptographic key, for example by signing the identification and storing the signature. ¶[0026],  Storing the prime numbers allows faster computation of signatures using the Chinese remainder theorem. Not storing the prime numbers is possible by storing the so-called secret or private exponent. ¶[0134], There is a direct link between the physical hardware of computing device 100 and the first cryptographic key. This improves the non-repudiation properties. If a signature was made with a first cryptographic key produced with a deterministic seed derivation module 115 and key generator 110 and one has access to the computing device 100, and possibly to the helper data which was used by physically unclonable function 150, then it is hard to deny that this signature was indeed made by this computing device 100.).

20. Regarding Claim 13, Handschuh teaches the method of claim 1, wherein the device identifier is further configured to perform the secure proof by performing a secure multiparty computation using a first set of inputs from the at least a secret generator and a second set of inputs from at least an exterior input (Handschuh, ¶[0026],  In particular for RSA at least two representations for private keys exist, one in which the individual prime numbers are stored, and one wherein this is not done. Storing the prime numbers allows faster computation of signatures using the Chinese remainder theorem. Not storing the prime numbers is possible by storing the so-called secret or private exponent.¶[0029], A physically unclonable function may be used wherein the output depends upon a challenge chosen from multiple possible challenges. In this situation the challenge used when generating the further output is chosen such that the further output is the same as the output, or at least for practical purposes sufficiently likely so. Both challenges may be chosen equal. The challenge may be stored on the computation device, received from a server external to the computing device, etc. ¶[0135], seed derivation module 115 may use the salt ‘0’ and key derivation module 125 may use the salt ‘1’. Seed derivation module 115 and key derivation module 125 may also use a salt which is different for each instantiation of computing device 100. In the latter case, the salts improve the confidentiality of the first cryptographic key since in addition to obtaining an output of physically unclonable function 150 an attacker also needs to obtain the salts. Deriving the second cryptographic key may approximately require the same computational effort as deriving the seed.).

21. Regarding Claim 14, Handschuh teaches the method of claim 1 further comprising: receiving a key extractor configured to extract a private key from the module-specific secret module; and communicatively connecting the key extractor to the secret generator and the device identifier (Handschuh, ¶[0114], The butterfly PUF cell can be viewed as a simulation of an SRAM memory cell using elements that are available on an FPGA. The way a butterfly operates is also similar to that of the SRAM. The butterfly PUF is also able to extract secrets from the complex physical characteristics of the integrated circuits on which it is implemented. ¶[0134], There is a direct link between the physical hardware of computing device 100 and the first cryptographic key. This improves the non-repudiation properties. If a signature was made with a first cryptographic key produced with a deterministic seed derivation module 115 and key generator 110 and one has access to the computing device 100, and possibly to the helper data which was used by physically unclonable function 150, then it is hard to deny that this signature was indeed made by this computing device 100.).

22. Regarding Claim 15, Handschuh teaches the method of claim 1 further comprising: receiving a verification information circuit, the verification information circuit configured to generate verification information to evaluate the secure proof; and Page 3 of 5Caldwell Intellectual Property Law, LLC100 High StreetSuite 1105Boston, MA 02110(617) 577-3963Application Serial No.: 16/506,658communicatively connecting the verification information circuit to the secret generator (Handschuh, ¶[0022], by deriving the first key from an output of the physically unclonable function increases the non-repudiation properties of the system. Given the physical unclonable function and any other data which may have been used during the key generation, e.g. helper data, it can be verified that a particular first cryptographic key is linked to this particular physical unclonable function. Accordingly, it becomes harder to deny that a particular signature was made with a particular computing device. ¶[0023], The computing device may comprise integrated circuits and/or a Field Programmable Gate Array (FPGA) for implementing all or part of its functionality and/or for implementing the PUF. ¶[0024], The enrollment phase may further configure the computing device for later use. For example during the enrollment phase an identification of a future user of the computing device may be uploaded. For example, the computing device may be used as an Electronic Passport wherein during the enrollment phase the identification of its user is uploaded. This allows later verification of the identification. In this way the identifying properties of the passport are linked to the hardware of the passport. This makes counterfeiting of a computing device storing data, e.g. of electronic passports storing identification, harder.).

23. Regarding Claim 16, Handschuh teaches the method of claim 15, wherein: the secure proof is a digital signature protocol using a private key derived from the module-specific secret; and the verification circuit is further configured to generate a public key associated with a private key (Handschuh, ¶[0022], The non-repudiation properties may be further increased by signing the other data, such as helper data, with a private key not stored on the computing device, and/or storing the other data off the computing device with a trusted server. The corresponding public key may be stored on the computing device, e.g., in read only memory, and could be used to verify the other data during the usage phase and/or enrollment phase. ¶[0024], An identification may be cryptographically linked to the first cryptographic key, for example by signing the identification and storing the signature. A public key which corresponds to the private key and which may be derived after or during the key generation may be uploaded off the computing device, e.g., to a server. ¶[0026], The key generator for generating the first cryptographic key may generate an RSA private key. The key generator may also generate the corresponding public key. The key generator may also compute alternative representations of the private key. ¶[0136], The PUF allows extracting the second cryptographic key for use in, e.g., symmetric cryptography from the entropy contained in a device. This secret may also be used as a seed value. The computing device 100 may use that seed as a basis for private/public key generation.).

24. Regarding Claim 17, Handschuh teaches the method of claim 1, further comprising communicatively connecting a memory to the device identifier (Handschuh, ¶[0051]. In an embodiment, the physically unclonable func tion comprises any one of ¶[0052] a memory configured as a physically unclonable function, in particular a volatile memory Such as an SRAM, Flip Flop, or Register file configured as a physi cally unclonable function, ¶[0053] an FPGA configured as a physically unclonable function, in particular an FPGA configured for a butter fly PUF, ¶[0054] a physically unclonable function based on mea Suring a delay in an integrated circuit, ¶[0055] an optical physically unclonable function, ¶[0056] an oscillation based PUF, an Arbiter PUF. ¶[0057] The physically unclonable function may be based on the behavior, e.g. the start-up behavior of volatile memories).

25. Regarding Claim 18, Handschuh teaches the method of claim 17, wherein the device identifier is further configured to encrypt data written to the memory using a private key (Handschuh, ¶[0022], The non-repudiation properties may be further increased by signing the other data, such as helper data, with a private key not stored on the computing device, and/or storing the other data off the computing device with a trusted server. The corresponding public key may be stored on the computing device, e.g., in read only memory, and could be used to verify the other data during the usage phase and/or enrollment phase. ¶[0024],  A public key which corresponds to the private key and which may be derived after or during the key generation may be uploaded off the computing device, e.g., to a server. This allows later verification of the identification. In this way the identifying properties of the passport are linked to the hardware of the passport. This makes counterfeiting of a computing device storing data, e.g. of electronic passports storing identification, harder. ¶[0026], In particular for RSA at least two representations for private keys exist, one in which the individual prime numbers are stored, and one wherein this is not done.).

26. Regarding Claim 19, Handschuh teaches the method of claim 17, wherein the memory includes at least a portion connected only to the secure computing hardware apparatus (Handschuh, ¶[0043],  the storage is external to the computing device and connectable to the computing device. This has as an advantage that the computing device only obtains access to the first cryptographic key when it later obtains the encrypted version. If any other cryptographic device obtains the encrypted first cryptographic key it would be unusable for it, since that device does not have access to the PUF needed to derive the correct second cryptographic key. This mechanism may be used to unlock functionality on the computing device ¶[0138], Storage 130 may comprise a memory, such as a non-volatile memory, such as a flash memory, a write once memory, etc. Storage 130 may comprise a magnetic recording medium, for example a floppy disc or hard disk. Storage 130 may be internal to computing device 100. Storage 130 may also be external to computing device 100 and connectable to it. ¶[0151], . Circuit 210 comprises a memory 222 for storing programming code, data, cryptographic keys, helper data etc. Part of memory 222 may be read-only. Part of memory 222 may be high security memory, e.g., fuses for storing security related data, e.g., keys. Circuit 210 comprises a physically unclonable function 224. Physically unclonable function 224 may be combined with memory 222.).

27. Regarding Claim 20, Handschuh teaches the method of claim 1 further comprising: receiving a processor; and communicatively connecting the processor to the device identifier (Handschuh, ¶[0060], the invention may be implemented on a computer as a computer implemented method, or in dedicated hardware, or on a FPGA, or in a combination thereof. Executable code for a method according to the invention may be stored on a computer program product. Examples of computer program products include memory devices, optical storage devices, integrated circuits, servers, online software, etc. The hardware may comprise a microcontroller or a processor, etc. ¶[0157], A method according to the invention may be executed using software, which comprises instructions for causing a processor system to perform method 300. Software may only include those steps taken by the server or the computing device during the enrollment and/or the reconstruction phase. The software may be stored in a suitable storage medium, such as a hard disk, a floppy, a memory, etc.)

Claim Rejections - 35 USC § 103
28. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

29. Claims 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Handschuh(US 2013/0051552 A1) in view of Wentz (US 10320569 B1)

30. Regarding Claim 7, Handschuh in view of Wentz discloses, the method of claim 6,
Handschuh does not explicitly teach the following limitations that Wentz teaches: 
wherein the physically unclonable function further comprises a quantum confinement physically unclonable function (Wentz, Col.24, lines 27-29, with continued reference to FIG 1. PUFs may include quantum confinement PUFs).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Handschuh to incorporate the teachings of Wentz. One of ordinary skill in the art would have been able to make this modification in order to use the unclonable function to comprise the quantum confinement unclonable function to enhance security features.

31. Regarding Claim 12, Handschuh in view of Wentz discloses, the method of claim 11, wherein the device identifier is further configured to perform the secure proof(Handschuh, ¶[0002],  some cryptographic purposes cryptographic keys are needed of a special type. For example, to enable a computing device, such as a smart card, to digitally sign messages it needs a special signing key. Using the signing key the device can create a signature for the message protecting the message's integrity and proving its authenticity. At a receiving end of such a message the digital signature may be verified for authenticity using a verification key corresponding to the signing key. ¶[0016], This makes it possible to exchange a time consuming key generation process for the first cryptographic key by a less time consuming key derivation process for the second key. For example, consider the situation wherein the first cryptographic key is an RSA key pair, and wherein the second key is an AES key.) 
Handschuh does not explicitly teach the following limitations that Wentz teaches: 
using a direct anonymous authentication protocol (Wentz, Col. 10 line 46-50, anonymous authentication procedure).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Handschuh to incorporate the teachings of Wentz. One of ordinary skill in the art would have been able to make this modification in order to use a direct unknown authentication protocol in the when using the device identifier. 


Conclusion
32. Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAYASA SHAAWAT whose telephone number is (571)272-3939.  The examiner JEFFREY PWU can be reached on (571)272-6789. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Examiner Art Unit 2433

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433